Citation Nr: 0900282	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable initial rating for hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to 
September 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection and assigned a 
noncompensable rating.  The appeal was remanded for 
additional development in February 2008.


FINDINGS OF FACT

As of February 15, 2007, but no sooner, the veteran's 
audiological findings result in numerical values of level V 
in the right ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral 
hearing loss have been met, effective February 15, 2007.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter / letters sent to the veteran in January 2005 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2008 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA treatment records.  The veteran was afforded 
VA medical examinations in May 2005, and most recently in 
February 2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered. Fenderson v. West, 12 Vet. App. 119 (1999). In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected hearing loss; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings. 

The veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable rating under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2008).  In documents of 
record, the veteran contends that his hearing disability is 
worse than the currently assigned evaluation and, therefore, 
he is entitled to an initial compensable rating for such 
disability.

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  In the instant case, as will be shown below, the 
veteran has not demonstrated an exceptional pattern of 
hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA 
are not for application.

The veteran underwent a VA audiological evaluation in May 
2005.  Average puretone thresholds were 76.25 decibels (dB) 
in the right ear and 47.5 dB in the left ear.  The veteran's 
speech recognition ability was 88 percent in the right ear 
and 100 percent in the left. When evaluated against Table VI, 
the findings result in numerical values of level III in the 
right ear and level I in the left ear.  Mechanical 
application of these values to Table VII, 38 C.F.R. § 4.85, 
Diagnostic Code 6100, results in a determination that the 
veteran's bilateral hearing loss at the time of this 
examination was noncompensable.

The veteran underwent a VA audiological evaluation in 
February 2007.  Average puretone thresholds were 95 dB in the 
right ear and 58.75 dB in the left ear.  The veteran's speech 
recognition ability was 80 percent in the right ear and 96 
percent in the left. When evaluated against Table VI, the 
findings result in numerical values of level VIII in the 
right ear and level II in the left ear.  Mechanical 
application of these values to Table VII, 38 C.F.R. § 4.85, 
Diagnostic Code 6100, results in a determination that the 
veteran's bilateral hearing loss is no more than 10 percent 
disabling.

The Board finds that the requirements for a compensable 
evaluation are not met until February 15, 2007, the date of 
the VA examination showing hearing loss meriting a 10 percent 
evaluation, but no higher.  This date is selected because the 
VA examination of February 2007 provides the factual evidence 
for an increased rating in line with Fenderson  supra.  There 
is no medical evidence of record indicating that the veteran 
experiences a higher level of hearing impairment.  In 
reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against a 
compensable evaluation prior to that time or a higher 
evaluation at or subsequent to that time, that doctrine is 
not applicable in this appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

A 10 percent evaluation is granted for bilateral hearing 
loss, effective February 15, 2007.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


